Citation Nr: 1449129	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  09-09 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating for arthritis of the right hand, evaluated as 10 percent disabling prior to December 8, 2010 and 40 percent thereafter.

2.  Entitlement to an increased rating for arthritis of the left hand, evaluated as 10 percent disabling prior to December 8, 2010 and 40 percent thereafter.

3.  Entitlement to an increased rating for degenerative joint disease (DJD) of the right knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1979.

These matters are before the Board of Veterans' Appeals (Board) on appeal from  April 2008 and July 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In a July 2014 Duty to Assist letter, the Veteran was notified that the Veterans' Law Judge (VLJ) who conducted his September 2009 hearing was no longer employed at the Board.  The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision on that appeal.  38 U.S.C. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2014).  In response, the Veteran indicated that he wished to appear at a new hearing before a different VLJ.  In September 2014, the Veteran testified at a Central Office hearing before the undersigned VLJ.  A transcript of the hearing has been associated with the claims file.

This case was previously before the Board in September 2010, when it was remanded for additional development.  Unfortunately, for the reasons discussed below, another remand is required.

The issue of service connection for a left knee disability is raised in a June 2013 letter, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the Appellant if further action is required.

REMAND

In the previous September 2010 remand, the Board specifically requested that the AOJ ask the Veteran to identify all sources of treatment or evaluation he received for his hands since the March 2008 VA examination and to complete and return authorization to request treatment records from Dr. J. D., including the records regarding the Veteran's examinations in September 2005 and February 2008.  The Board notes that in a November 2010 Duty to Assist letter, the Veteran was asked to submit additional evidence for his right and left hand arthritis.  There was no response.  In light of the fact that the Board is remanding these claims for other reasons, the Veteran should be requested to submit this information once again.

In a September 2014 Central Office hearing, the Veteran testified that the his right and left hand arthritis symptoms were getting worse.  The Veteran's last examination to evaluate his right and left hand arthritis was in December 2010.  Given the gap in time since the last examination, the Board finds that these matters should be remanded to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent, and severity of his disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

In his September 2014 hearing, the Veteran testified that his right knee DJD symptoms were worse.  The Board notes that while the Veteran had a Compensation and Pension (C&P) examination for his knee in March 2014, two months later, while receiving private treatment for his knee from Dr. J. J., the Veteran stated that his right knee DJD had worsened.  A new VA examination is therefore necessary to determine the current nature, extent, and severity of his right knee DJD.  Additionally, the Veteran was advised by his private physician to schedule follow-up injections/arthrocentesis in the future.  A remand is also necessary to obtain any follow-up private treatment the Veteran received since May 2013.


Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his right and left hand arthritis as well as his right knee DJD, to specifically include all sources of treatment and evaluation he received for his arthritis since the March 2008 VA examination.  The Veteran should be specifically asked to complete and return an authorization to request private treatment records from Dr. J. D., including the records regarding examinations in September 2005 and February 2008, as well as from Dr. J. J., regarding his right knee DJD, from May 2013 to the present.  All requests for records and responses must be associated with the claims folder.

2. After completion of the above development, afford the Veteran an examination to ascertain the current nature, extent, severity, and manifestations of the arthritis in his hands.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, and following this review and the examination, the examiner is requested to report complaints and clinical findings pertaining to the hands in detail and to specify which complaints and clinical findings are associated with the service-connected right and left hand arthritis.  

      The examiner should comment on: 

a. The range of motion of each joint of each digit of each hand; 

b. Whether there is ankylosis and, if so, if it is favorable or unfavorable; 

c. Whether the function of the Veteran's digits interferes with the overall function of his hands; 

d. Whether the limitation of each digit is so severe as to equate to amputation of the digit; 

e. The examiner is further requested to comment on (1) the presence or absence of flare-ups of pain; (2) weakness; (3) excessive fatigability with use; or (4) incoordination, painful motion and pain with use, and attempt to offer an opinion as to whether these factors produce any additional limitation of motion, and, if possible, express any such impairment in additional degrees of limitation of motion; 

f. Lastly, the examiner should comment on whether the Veteran's hands manifest any associated neurological disorders.

3. Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature, extent, and severity of his right knee DJD.  The examiner should note in the examination report that the claims folder and this remand have been reviewed, to include private treatment the Veteran received from Dr. J. J.  All indicated tests and studies should be performed.  

Any testing deemed necessary should be performed, including x-rays and appropriate range of motion

studies.  The range of motion of the Veteran's right knee DJD should be set forth in degrees.  

The examiner should further comment on whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  

4. The examiner must then render an opinion concerning the effect of each of the Veteran's service-connected disabilities on his ordinary activity and his ability to procure and maintain employment.

5. Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record. If the examiner finds it impossible to provide any part of the requested opinions without resorting to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

6. Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues. An appropriate period of time should be allowed for response by the Veteran and her representative. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



